Order entered July 18, 1968, unanimously modified on the law and the facts and in the exercise of discretion and the motion to dismiss the action for failure to serve a complaint granted unconditionally, with $30 costs and disbursements to appellant. Plaintiff has failed to show 'any justification for the delay of almost three years after service of the summons without a complaint, nor has any merit been shown. For these reasons unconditional dismissal is the only proper disposition. (See Powell v. Beaker Truck Renting Corp., 20 A D 2d 573, and cases therein cited.) Concur—Stevens, P. J., Eager, Markewieh, Nunez and Steuer, JJ.